Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/21 has been entered.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140057236 A1 by Meglan et al (“Meglan”), in view of PGPUB US 20130196300 A1 by Huang et al (“Huang”).
In regard to Claims 1, 15-16, and 20, Meglan teaches a robotic training system comprising: 
a training robot including one or more joints, one or more actuators configured to move each of the one or more joints, and one or more joint sensors that sense a movement of each of the one or more joints;
(see, e.g., Figure 1, selection 110 and paragraphs 48 and 53 in regard to an active haptic active feedback device (“training robot including one or more joints…”) with position sensors (“joint sensors”);  further in regard to position sensing see, e.g., paragraph 51);
an audio output device configured to communicate audio information to a human learner interacting with the training robot;
(see, e.g., paragraph 91);


(see, e.g., Figure 1, selection 30 and paragraph 91 regarding same);
a task environment within a workspace of the training robot including one or more objects; and
(see, e.g., Figure 1 generally regarding “task environment” and specifically, e.g., Figure 1, selections 100 and 180, regarding “one or more objects”);
a computing system communicatively coupled to the training robot, the audio output device, and the video output device, the computing system configured to:
(see, e.g., Figure 1, selection 260);
communicate audio signals, video signals, or both, to the audio output device, the video output device, or both, respectively, that cause the audio output device, the video output device, or both, to communicate instructional information indicative of a movement performance of the training robot including a movement performance of the one or more joints;
(see, e.g., paragraph 91 in regard to providing both haptic, audio and video feedback to the user regarding a robotic surgery procedure in regard to how the user is manipulating the haptic device/robot.  This is within the BRI of the claimed “instructional information indicative of…joints,” at a minimum, because it imparts information regarding an activity that necessarily involves the use of the haptic device/robot, including the movement of the joints of that haptic device/robot, as well as information regarding an activity that may include haptic feedback being provided by the robot in  correctly/incorrectly performing the surgical procedure (“movement performance of the training robot”).);
communicate control commands to the one or more actuators of the training robot that cause the training robot to [vibrate]
(see, e.g., paragraph 91);
communicate audio signals, video signals, or both, to the audio output device, the video output device or both, respectively, that cause the audio output device, the video output device, or both, to communicate a request to the human learner that the human learner physically manipulate the one or more joints of the training robot;
(see, e.g., paragraph 77 in regard to communicating various surgical scenarios to the user that necessarily require the user to physically manipulate the haptic device in order to perform the simulated surgery (“communicate a query…”).  See, e.g., also paragraph 91 in regard to real-time haptic, visual and audio feedback being provided as part of those scenarios that further indicates the need to physically manipulate the haptic device.);


(see, e.g., paragraphs 79 and 91 in regard to continually providing additional audio and visual feedback (“communicating additional information…”) in response to (“to respond to”) the trainee’s continued performance of the simulated surgical procedure, which requires the physical manipulation of the haptic device (“the human learner physically manipulating the one or more joints of the training robot”).)
Furthermore, while Meglan teaches providing positive feedback to the trainee via the haptic device it may not also specifically teach the computer being employed to
communicate control commands to the one or more actuators of the training robot that cause the training robot to physically demonstrate the movement performance of the training robot to the human learner by moving the one or more joints;
	However, in an analogous reference likewise regarding robotic surgical training simulators, Huang teaches these limitations in regard to employing a haptic surgical device to physically demonstrate a correct surgical procedure so that the trainee can hold the surgical tool in his/her hand while the robot moves the tool in the correct trajectory of a recorded procedure (see, e.g., paragraph 63 regarding “Replay mode”);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Huang to the system otherwise taught by Meglan, in order to better instruct trainees in how to correctly perform surgical procedures using a robotic surgical simulator.
In the alternative to the rejection made supra in regard to the limitations of:
communicate instructional information indicative of a performance of the training robot include a performance of the one or more joints to the human learner
communicate a request to the human learner that the human learner physically manipulate the one or more joints of the training robot,
communicating additional information indicative of the performance of the training robot to the human learner
	these claimed outputs have no functional relationship to the substrate on which they appear (i.e., the computer display or speaker) because they merely appear on and/or are output by those substrates and, thereby, do not patentably distinguish over the otherwise cited prior art because they are non-functional printed matter.  See MPEP 2111.05.

In regard to Claim 2, while Meglan teaches vibrating the haptic as feedback in order to correct the user, it may not also teach also affirmatively moving the haptics to the correct positions, however, Huang teaches that feature (see, e.g., paragraph 63 regarding “Replay mode”);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Huang to the system otherwise taught by Meglan, in order to better instruct trainees in how to correctly perform surgical procedures using a robotic surgical simulator.
In regard to Claim 3, Meglan teaches providing a video display related to the simulation involving the haptic devices simultaneous with the movement of those devices (see, e.g., Figure 1, selection 60).

In regard to Claims 4 and 17, while Meglan teaches vibrating the haptic as feedback in order to correct the user, it may not also teach also affirmatively moving the haptics to the correct positions to counteract the user, however, Huang teaches that feature (see, e.g., paragraphs 64-65 regarding “Robot assisted teaching mode”);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Huang to the system otherwise taught by Meglan, in order to better instruct trainees in how to correctly perform surgical procedures using a robotic surgical simulator by correcting the user’s movements.

In regard to Claim 5, while Meglan teaches vibrating the haptic as feedback in order to correct the user, it may not also teach also affirmatively moving the haptics to the correct positions to counteract the user, and thereby also move the instrument surrogates (“manipulate[] the one or more objects in the task environment”), however, Huang teaches that feature (see, e.g., paragraphs 64-65 regarding “Robot assisted teaching mode”);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Huang to the system otherwise taught by Meglan, in order to better instruct trainees in how to correctly perform surgical procedures using a robotic surgical simulator by correcting the user’s movements and, thereby, also moving the instrument surrugates.
In regard to Claim 6, Meglan teaches the user manipulating the haptic to various positions (“waypoints”) depending on which surgical scenario is being simulated.

In regard to Claims 7 and 18, Meglan teaches the physical interaction (“collision”) between the instrument surrogate that is attached to the haptic device (“the training robot”) with the patient surrogate (“one or more objects”).  See, e.g., paragraphs 67, 72, and 92.
In regard to Claim 8, Meglan teaches providing feedback to correct mistakes (see, e.g., paragraph 91).  To the extent that Meglan may fail to teach the specifically claimed as having the visual appearance of “reason for a collision” and “a solution to avoid the collision in the future” such visual appearance of the feedback is merely non-functional printed matter as it has no functional relationship to the claimed substrate (the computer display).  See MPEP 2111.05.
In regard to Claim 10, Meglan teaches the haptic device being able to move in all directions (see, e.g., paragraph 53).
In regard to Claim 12, Meglan teaches providing video and audio to the user, however, that video and audio may not specifically be within the BRI of a “manufacturing environment including robotics and automation equipment to the human learner.”
However, these claimed outputs have no functional relationship to the substrate on which they appear (i.e., the computer display or speaker) because they merely appear on and/or are output by those substrates and, thereby, do not patentably distinguish over the otherwise cited prior art because they are non-functional printed matter.  See MPEP 2111.05.

In regard to Claims 13 and 19, Meglan teaches objectively evaluating the user’s performance during the surgical simulation (“responses from the human learner”) and providing feedback (“instructional materials”) based on that evaluation.  See, e.g., paragraph 91.

In regard to Claim 14, Meglan teaches employing a video camera (see, e.g., paragraph 59).




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meglan, in view of Huang, further in view of admitted prior art.
In regard to Claim 9, while Meglan teaches employing a haptic device it may not specifically teach that the cover of that device is transparent, however,
the Examiner takes OFFICIAL NOTICE that manufacturing devices with transparent covers was old and well-known at the time of Applicant’s invention.  Such functionality allows for the observation of the inner workings of the device so as to educate and/or entertain the user.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed transparent cover within the invention of the cited prior art so as to allow for the observation of the inner workings of the device so as to educate and/or entertain the user.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meglan, in view of Huang, further in view of admitted prior art.
In regard to Claim 11, while Meglan teaches providing audible feedback it may not specifically teach providing that feedback in a language, however, 
the Examiner takes OFFICIAL NOTICE that providing instruction/feedback in a language was old and well-known at the time of Applicant’s invention.  Such functionality allows for the user to understand the feedback.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed transparent cover within the invention of the cited prior art so as to allow for the user to understand the feedback.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Response to Arguments
Applicant argues on pages 10-11 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image1.png
    108
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    233
    692
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant’s claimed limitations do not prohibit the user’s actions as possibly triggering the claimed “movement performance”.  In other words, Applicant does not claim, e.g., “[without the user providing motion to the haptic device] communicate instructional information indicative of a movement performance of the training robot”, or the like.  Furthermore, Applicant’s claims are made “comprising” and are thereby open-ended.  See MPEP 2111.03.  Therefore, to the extent that Meglan may teach the user’s actions being in addition to and then triggering motion by the haptic device to correct those actions (a “movement performance”) such functionality is within the BRI of the claimed limitations because of the open-ended nature of Applicant’s claims.  Also, to the extent that Applicant affirmatively claims 

that cause the training robot to physically demonstrate the movement performance of the training robot to the human learner by moving the one or more joints; (emphasis added)
Huang teaches these limitations in regard to employing a haptic surgical device to physically demonstrate a correct surgical procedure so that the trainee can hold the surgical tool in his/her hand while the robot moves the tool in the correct trajectory of a recorded procedure (see, e.g., paragraph 63 regarding “Replay mode”).  In other words, Huang teaches the training robot independently moving its joints in order to “physically demonstrate” the correct performance of the surgical procedure (the “movement performance”).  Also, and contrary to Applicant’s further argument, Meglan teaches at paragraph 91 in regard to also providing both audio and video feedback to the user regarding a robotic surgery procedure in regard to how the user is manipulating the haptic device/robot (“communicating instructional information”).



    PNG
    media_image3.png
    411
    694
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive.  Again, and for the reasons stated supra, Applicant’s claims are made “comprising” and to the extent that the cited prior art may teach providing “feedback […] to the user by the robot system in response to the user’s actions” the teachings of the cited prior art are still within the BRI of the claimed limitations because they 1) do not explicitly prohibit feedback being provided in response to a user’s actions and 2) are made comprising and thereby open-ended.  Furthermore, Applicant is also incorrect in its characterization of the prior art, as Huang, in fact, teaches providing feedback to the user not in response to the user’s actions.  Huang at, e.g., paragraph 93 teaches a “replay mode” where the “robot actively drives the surgical tool” and the “trainee surgeon can hold the handle of the surgical tool and follow the trajectory of the surgical tool to learn the procedure of a recorded surgery.”  Huang is not relied upon to teach Applicant’s claimed limitations in regard to “communicating instructional information”, Meglan is.  And Applicant does not claim such limitations in regard to:
communicate control commands to the one or more actuators of the training robot that cause the training robot to physically demonstrate the movement performance of the training robot to the human learner by moving the one or more joints.




    PNG
    media_image4.png
    298
    709
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive.  As stated in the rejection made supra, the BRI of the claimed limitations in regard to “a movement performance of the training robot” have been interpreted to include the user’s correctly/incorrectly manipulating/moving the training robot in order to perform the simulated surgery.  Furthermore, Applicant is incorrect and Huang teaches the “actual movement performance of [the] haptic device” being provided by the robot and independently of any action by the human user in order to demonstrate the correct method of providing the surgical procedure (the “movement performance of the training robot”) at, e.g., paragraph 93.



    PNG
    media_image5.png
    358
    691
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive.  Meglan teaches providing feedback in the form of an “objective assessment” of the user’s performance (see paragraphs 89 and 91) regarding the manner in which the user performed the virtual surgery which necessarily involves colliding the haptic robot with one or more virtual objects.  Thereby, the feedback provided by Meglan would provide information regarding such collisions and how to avoid them by providing an objective assessment of the user’s performance.  That Meglan may not specifically teach providing “reasons” and/or “solutions” such visual appearance of the feedback is merely non-functional printed matter as it has no functional relationship to the claimed substrate (the computer display).  See MPEP 2111.05.

Applicant further argues on page 14 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image6.png
    340
    699
    media_image6.png
    Greyscale

Applicant’s argument is not persuasive because Applicant provides no basis or rationale why the claimed “images, sounds, or both…” have any functional relationship to the claimed substrates in terms of the computer display and/or speakers.

Applicant further argues on page 15 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image7.png
    263
    709
    media_image7.png
    Greyscale

Applicant’s argument is not persuasive because Applicant the claimed images and sounds merely are projected on and/or by the claimed computing devices and do not, thereby, have a functional relationship to them because these devices merely provide support for these outputs.
	Applicant’s arguments on page 16 of its Remarks are addressed by the responses made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715